Title: To Benjamin Franklin from James Warren, 7 March 1782
From: Warren, James
To: Franklin, Benjamin


Sir
7th March. 1782
Having affairs to settle in Philadelphia several of my friends have advised my going over for that purpose, I therefore take the liberty of requesting the favor of you to give me such credentials as will insure my reception, and a permission to remain there till I have adjusted every thing between Mr. Hare & myself, the term for which we engaged having expired long ago. I will name a circumstance which you are probably not acquainted with, & which I should suppose likely to secure me a favorable reception.
A short time before the evacuation of Philadelphia I accidentally heard of a design formd for seting fire to that City, just as the last body of Troops were crossing to the Jersey Shore. This I communicated to General Grey, in consequence of which an order was given to that General to take the command of the Troops employd to Man the Lines, the night preceding the final evacuation, and afterwards to March them down to Glocester Point, so that no part of them came near the City, by which means the threatned danger was averted. These particulars I communicated to several People now in Philadelphia some days before the order was carried into execution, so that the fact can be incontestibly proved. I will beg the favor of you to put your answer to my application under a cover directed
Mr Thomas Willson
Cannon Coffee House
Charing Cross
London
I hope you will excuse the liberty I have taken in giving you this trouble.
I am Sir Your Most Obedient And Most Humble Servt
James Warren
 
Addressed: His Excellency B. Franklin Esqr / Paris
Notation: James Warren 7. March 1782.
